Elbert, C. J.
On the 25th day of June, 1879, the appellant recovered judgment in the district court of Clear Creek county for $95, and, being dissatisfied therewith, took his appeal under the act of the 24th of February, 1879.
A party in whose favor a judgment is rendered cannot appeal under this act. The statutory condition that the appellant shall pay the judgment, costs, interest and damages in case the judgment shall be affirmed, can only apply where the party against whom the judgment is rendered is the appellant.
This was held by this court in the case of Bernard et al. v. Boggs, 4 Col. 73, where the appeal was under the 41st section of the Revised Statutes, 513, of which section 26 of the act of February 24, 1879, is a literal transcript. •Such, also, has been the uniform holding by the supreme court of Illinois under a similar statute. Addix v. Fahnestock, 15 Ill. 448; Carr v. Mines, 40 Ill. 33.
Joinder in error does not remove the objection, as consent cannot confer jurisdiction. Peabody v. Thatcher et al. 3 Col. 275.
Where a successful party is dissatisfied with his judgment, the only mode of review in this court is by writ of •error. The appeal must be dismissed.
' Appeal dismissed.